IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-31353
                            Summary Calendar



                     UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                                   versus

           ENRIQUE MOSQUERA-OLAVE, also known as Juan
           Rodriguez Santos, also known as Juan Santos
                            Rodriguez,

                                             Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 99-CR-85-1-L
                       --------------------
                       October 18, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Enrique Mosquera-Olave appeals his sentence following his

guilty-plea    conviction    for     conspiring   to   import   cocaine

hydrochloride and for attempting to possess with the intent to

distribute cocaine hydrochloride.      Mosquera-Olave asserts that the

district court erred in applying an upward adjustment for his role

in the offense, applying an upward adjustment for obstruction of

justice, and refusing to apply a downward adjustment for acceptance

of responsibility.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 99-31353
                                      -2-

     Because the record shows that Mosquera-Olave set up the drug

transaction, recruited a codefendant to take part in the offense,

and agreed to pay the codefendant for his participation, the

district court did not clearly err in finding that Mosquera-Olave

was an organizer, leader, manager, or supervisor of the criminal

activity. See § 3B1.1, comment. (n.4); United States v. Ocana, 204

F.3d 585, 592 (5th Cir. 2000).          The district court’s application of

the role-in-the-offense adjustment was not error.

     In    an   attempt    to    hide    his     true   identity      during   the

investigation and prosecution of this case, Mosquera-Olave produced

a false Puerto Rican birth certificate and provided materially

false information regarding his identity to the magistrate judge at

his detention hearing and in a financial status affidavit, to the

district judge at trial and rearraignment, and to the probation

officer conducting a presentence investigation for the court.

Thus, the district court did not clearly err in finding that

Mosquera-Olave obstructed justice, and its application of the

obstruction-of-justice       enhancement       was   proper.      See   §   3C1.1,

comment. (nn.2,4(c),(f),(h); see also United States v. Rodriguez,

942 F.2d     899,   902   (5th   Cir.    1991)    (upholding     application    of

enhancement where defendant provided court with a fraudulent birth

certificate); United States v. McDonald, 964 F.2d 390, 391 (5th

Cir. 1992) (holding that the use of a false name before a judge or

magistrate      merits    enhancement      without      a   showing     that   the

investigation or prosecution was significantly hindered).

     Finally, the district court did not err in refusing to apply

the acceptance-of-responsibility adjustment.                See United States v.
                              No. 99-31353
                                   -3-

Flucas, 99 F.3d 177, 180 (5th Cir. 1996) (holding that the district

court’s acceptance-of-responsibility determination is reviewed with

even more deference than the pure clearly erroneous standard);

§ 3E1.1, comment. (n.5).      Mosquera-Olave’s guilty plea, entered on

the second day of trial, was not particularly timely since it did

not allow the Government to avoid preparing for and conducting a

portion   of   the   trial.    See   §   3E1.1,   comment.   (nn.1(h),6).

Moreover, even after he pleaded guilty, Mosquera-Olave continued to

obstruct justice by providing a false name, and he refused to admit

his full participation in the conspiracy.           See id. at comment.

(nn.3-4).

     The district court’s judgment is AFFIRMED.